DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s)  1-6, 8-20 submitted on 11/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” in claims is a relative term which renders the claim indefinite. The term “ about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Referring to the claim 1  line 15 recites limitation “about 1 millimeter” is not clear and indefinite. Also, it is not clear the distance about 1 millimeter is between the two cathodes or the distance between atleast one cathode and atleast one insulating barrier is 1 millimeter.  Also, it is not clear whether the distance is between the first surface and second surfaces of cathodes is one 1 millimeter.   There is ambiguity in claimed language and hence rejected under indefiniteness.  Hence, claim 1 and depending claims are rejected for the same reason.  However, examiner suggest to remove the term about in order to overcome the indefiniteness.  Also, properly define whether the distance 1 millimeter is  between insulator to cathode or insulator to insulator or cathode to cathode.    

 Referring to the claim 10  line 18 recites limitation “about 1 millimeter” is not clear and indefinite. Also, it is not clear the distance about 1 millimeter is between the two cathodes or the distance between atleast one cathode and atleast one insulating barrier is 1 millimeter.  Also, it is not clear whether the distance is between the first surface and second surfaces of cathodes is one 1 millimeter.   There is ambiguity in claimed language and hence rejected under indefiniteness.  Hence, claim 10 and depending claims are rejected for the same reason.  However, examiner suggest to remove the term about  in order to overcome the indefiniteness.  Also, properly define whether the distance 1 millimeter is  between insulator to cathode or insulator to insulator or cathode to cathode.    

Conclusion

Claims 1-6, 8-20 are rejected.

Prior art:   Examiner has suggested the applicant through interview if claim 8 along with claim 9 are incorporated in claim 1 and claim 20 is incorporated in to claim 10, application may be allowable. But applicant attorney wants to have an office action in order to discuss with the applicant. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/28/2022